United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                        In The United States Court Of Appeals                            March 21, 2007
                                For The Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                          No. 05-41328
                                       Conference Calendar



UNITED STATES OF AMERICA,

       Plaintiff–Appellee,

v.

LEONEL FLORES-HUERTA,

       Defendant–Appellant.



                         Appeal from the United States District Court
                             For the Southern District of Texas
                                     No. 5:05-CR-399


Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

       On December 11, 2006, the Supreme Court vacated our judgment in this case and

remanded the case to this court for further consideration in light of Lopez v. Gonzales, 549

U.S. ___ (2006). Upon reconsideration, we AFFIRM the defendant’s conviction, but we

VACATE the defendant’s sentence and REMAND for resentencing in light of Lopez.



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.